Citation Nr: 1242719	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to a service-connected low back disorder.

2.  Entitlement to service connection for right foot arthritis.

3.  Entitlement to service connection for left foot arthritis.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, or lumbar radiculopathy.

6.  Entitlement to service connection for a psychiatric disorder, to include as due to a service-connected low back disorder.

7.  Entitlement to service connection for a headache disorder.

8.  Entitlement to an initial evaluation in excess of 20 percent for a chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO) and Board remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral foot disorder, entitlement to service connection for a psychiatric disorder, entitlement to service connection for tinnitus, and entitlement to an initial evaluation in excess of 20 percent for a low back disorder are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of left foot arthritis is not shown by the evidence of record.

2.  A current diagnosis of right foot arthritis is not shown by the evidence of record.

3.  The weight of the probative evidence of record shows that the Veteran's right knee disorder is related to active duty service.

4.  The weight of the probative evidence of record shows that the Veteran's headache disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  Left foot arthritis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Right foot arthritis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A right knee disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  A headache disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for left foot arthritis and right foot arthritis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Prior to the readjudication of the Veteran's claims in October 2012, letters dated in March 2006, September 2006, March 2007, and July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with a VA examination in January 2012 with respect to her claims for service connection for right and left foot arthritis.  The Board finds the VA examination and opinion provided to be adequate with respect to these issues, as it is based on a complete review of the Veteran's claims file and provides sufficient explanation and rationale to support the opinions provided with respect to the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claims for entitlement to service connection for a right knee disorder and a headache disorder, the Board is not precluded from adjudicating those issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a right knee disorder and a headache disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

I.  Left Foot Arthritis and Right Foot Arthritis

The Veteran contends that she is entitled to service connection for arthritis in the right and left feet.  During her April 2011 hearing before the Board, she testified that she had numbness and swelling in her feet during service, and that those symptoms have continued since that time.

The Veteran's service treatment records are negative for any diagnoses or findings of arthritis in the feet.  An August 1988 examination report reflects that the Veteran's feet were normal.  In a report of medical history, completed at that time, she denied foot trouble.

Without a disability, there can be no entitlement to compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  There is no medical evidence of diagnoses of arthritis of the right or left foot.  The Board acknowledges that there are diagnoses of pes planus and plantar fasciitis in the feet; however, the Veteran is separately seeking service connection for that disability, and it is addressed in the remand section below.  See 38 C.F.R. § 4.14 (2012).  There is no medical or lay evidence of a separate right and left foot disability, independent of the pes planus and plantar fasciitis, diagnosed as arthritis.  In that regard, a January 2012 VA examiner reported that imaging studies of the feet were performed, and that there was no degenerative or traumatic arthritis documented.  Further, the Veteran has not identified any current symptoms related to the claimed disorder of arthritis in the right and left feet, separate from those symptoms of pes planus and plantar fasciitis.  Accordingly, in the absence of any disability or symptoms of a disability, service connection for arthritis in the right and left feet is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Right Knee Disorder and Headache Disorder

The Veteran contends that service connection for a right knee disorder and a headache disorder are warranted.  During her April 2011 hearing before the Board, she testified that she had pain in her right knee during service, which has continued since that time.  She also stated that she developed headaches during service which have continued since service discharge, although she noted that they occur less frequently than they did during service.  In an April 2006 statement, the Veteran reported that, during service, her knees became increasingly weak and fragile due to increased weight gain and walking on uneven streets.  She noted that she developed headaches as a result of exposure to a natural sulfur plant.

The Veteran's service treatment records are negative for any complaints of or treatment for a right knee disorder or headaches.  An August 1988 examination reflects that the Veteran's lower extremities and head were normal.  In a report of medical history, completed at that time, the Veteran denied a history of "trick" or locked knee and frequent or severe headache.

In January 2012, the Veteran underwent a VA examination with regard to her right knee disorder.  She reported that, during service, she fell and had right knee pain and swelling.  She noted episodic exertional right knee pain since that time.  Physical examination revealed normal right knee flexion and extension with no objective evidence of painful motion.  She was able to perform repetitive-use testing with three repetitions and no additional loss of range of motion.  There was no functional loss or functional impairment of the right knee and lower leg.  There was no tenderness or pain to palpation for the joint line or soft tissue of the right knee, and there was 5/5 strength.  Anterior stability, posterior stability, and medial-lateral stability were normal.  There was no recurrent patellar subluxation or dislocation.  There was no evidence of shin splints, stress fractures, chronic exertional compartment syndrome, or other tibial or fibular impairment.  There was no meniscal syndrome and no history of surgery.  There were no scars and no other pertinent findings.  The Veteran denied the use of an assistive device.  Imaging studies of the right knee were performed, which were negative for evidence of degenerative or traumatic arthritis, patellar subluxation, and any other significant finding.  The diagnosis was right knee strain.  The VA examiner concluded that the Veteran's right knee disorder was "at least as likely as not" related to her active duty service.  The examiner explained that the Veteran had problems with her right knee during service and that those problems have persisted since service discharge.

In January 2012, the Veteran also underwent a VA headache examination.  She described a history of headaches without nausea or vomiting during service, which have continued since service discharge.  She complained of headache pain on both sides of her head without other symptoms.  She indicated that the duration of typical headache pain was less than one day and denied characteristic prostrating attacks of headache pain.  No other pertinent physical findings were noted.  The diagnosis was tension headaches.  The examiner opined that the Veteran's headaches were "at least as likely as not" related to her active duty service.  The examiner noted that the Veteran had headaches during service and that her symptoms have persisted since that time. 

A March 2012 VA opinion stated that the Veteran's right knee disorder was "less likely than not" related to service because there was "no documentation in her service records of [right] knee injury or [treatment]."  

A March 2012 VA examination noted the Veteran's history of headache pain, but found that the Veteran did not have a diagnosis of a headache disorder.  No explanation or rationale was provided for that conclusion.

An October 2012 independent medical opinion stated that it was "less likely than not" that the Veteran's right knee pain was related to her lower back pain.  The examiner did not provide an opinion as to whether her right knee pain is directly related to service.  The examiner also concluded that it was "less likely than not" that the Veteran's tension headaches are related to service or a service-connected disability noting only that "there is no clinical information in the active duty documentation or radiologic studies to substantiate this claim" and that her headaches were due to her "AXIS III concerns" because she reported that she had increased anxiety due to her daughter's medical problems, divorce, and the loss of her job.

VA treatment records from May 2012 through June 2012 note the Veteran's complaints of right knee pain.  The treatment records reveal diagnoses of right knee pain second to degenerative joint disease, chrondromalacia patella, and tight hamstrings.  A right knee x-ray showed mild narrowing in the medial compartment.  The records note that the Veteran's right knee locks up and is especially painful and achy with weather changes.  

After a thorough review of the evidence of record, the Board concludes that service connection for a right knee disorder and headache disorder is warranted.  There is evidence of current diagnoses of right knee strain and tension headaches.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  While the March 2012 VA examiner concluded that the Veteran did not have a diagnosed headache disorder, the examiner provided no explanation or rationale for that conclusion in light of the evidence which does show a diagnosis of a tension headache disability.  Therefore, the Board does not find the March 2012 examiner's conclusion to be probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Accordingly, the probative evidence reflects current diagnoses of right knee strain and tension headaches.

Although the Veteran's service treatment records are negative for any complaints or diagnoses of a right knee disorder or headache disorder during service, the Veteran testified that she began experiencing right knee pain and headaches during service.  The Board finds the Veteran's statements regarding the onset of her right knee disorder and headache disorder to be competent and credible.  Thus, there is evidence of inservice incurrence of a right knee disorder and headache disorder.

Moreover, the January 2012 VA examiner found that it was "at least as likely as not" that the Veteran's right knee disorder and headache disorder were related to her active duty service.  The January 2012 VA examiner explained that the opinion was based on the Veteran's reports of headache and right knee symptoms during service.  As discussed above, the Board finds the Veteran's statements with regard to her inservice symptoms to be credible evidence that she had symptoms of a right knee disorder and a headache disorder during active duty service.  Although the January 2012 examiner did not state that the Veteran's claims file was reviewed, the opinion provided is based on credible and factual information provided by the Veteran; therefore, it is competent, probative, and entitled to significant weight.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

The Board acknowledges the March 2012 VA opinion that the Veteran's right knee disorder is not related to service because it was not documented in her service treatment records.  However, the Board does not find that opinion to be probative, as the examiner did not consider or address the Veteran's lay statements that she experienced right knee pain during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Similarly, the Board does not afford significant weight to the opinion provided in the October 2012 independent medical examination that the Veteran's headache disorder is not related to service because it was not documented in the service treatment records, as that examiner also did not consider the Veteran's competent and credible lay statements that she developed headaches during service and has experienced them continuously since service discharge.  Id.  The October 2012 independent medical examiner did not provide an opinion as to whether the Veteran's right knee disorder is directly related to service, noting only that it is not due to her service-connected low back disability.  

In conclusion, the Board does not afford significant probative value to the opinions provided in the March 2012 VA examination and the October 2012 independent medical examination, and the only other probative medical evidence of record links the Veteran's current right knee strain and tension headache disorder to her active duty service.  Accordingly, with application of the benefit of the doubt doctrine, service connection for a right knee disorder and headache disorder is warranted.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for right foot arthritis is denied.

Service connection for left foot arthritis is denied.

Service connection for a right knee disorder is granted.

Service connection for a headache disorder is granted.


REMAND

I.  Tinnitus, Bilateral Foot Disorder, and Psychiatric Disorder

The Veteran underwent a VA examination in January 2012, which addressed the etiology of her claimed tinnitus.  She also underwent VA examinations in January 2012 and February 2012 with regard to her claims for entitlement to service connection for bilateral foot disorder and a psychiatric disorder.  Additionally, the RO obtained an independent medical opinion with regard to her bilateral foot disorder and psychiatric disorder in October 2012.  Unfortunately, review of the opinions provided reveals that they are all inadequate upon which to base an appellate decision.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Specifically, although the January 2012 VA audiological examiner concluded that the Veteran's tinnitus is not related to her active duty service, the examiner did not consider the Veteran's lay statements that she had tinnitus during service and continuously since that time.  Dalton, 21 Vet. App. at 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Further, the examiner who provided the January 2012 VA foot examination diagnosed plantar fasciitis or lumbar radiculopathy, but did not provide an opinion as to the etiology of the diagnosed disorders.  Although the February 2012 VA psychiatric examiner found that the Veteran's psychiatric disorder was not related to her back disability, the examiner did not provide an opinion as to whether her psychiatric disability is directly related to her active duty service.  

While the October 2012 independent medical examiner concluded that the Veteran's plantar fasciitis is not related to lumbar radiculopathy and was not documented in the service treatment records, the examiner failed to consider the Veteran's lay statements and testimony that she had symptoms of a bilateral foot disability during service and continuously since service discharge.  Id.  Similarly, although the examiner concluded there was nothing linking her psychiatric disorder to service, the examiner did not consider her lay statements and testimony with regard to the onset and progression of her psychiatric symptoms during service.  Id.  Moreover, the examiner did not explain why her current psychiatric disorder could not be related to her service-connected low back or left knee disorder.

Accordingly, the Veteran should be provided with new VA examinations which adequately address her claims for service connection for a bilateral foot disorder, diagnosed as plantar fasciitis or lumbar radiculopathy; a psychiatric disorder, to include as due to a service-connected disability; and tinnitus.

II.  Low Back Disorder

In accordance with the Board's January 2012 remand, the Veteran was provided with a VA examination addressing the severity of her low back disorder.  However, review of the examination report reveals inconsistencies in the examiner's report.  Specifically, at the outset of the examination report, the examiner noted the Veteran's reports that her low back pain radiated down her legs to her feet.  However, the physical examination failed to address these reports of radiculopathy, noting instead that there was no radicular pain or any other signs or symptoms due to radiculopathy and determined that there was no neurologic component to her low back disorder.  Thus, it is unclear whether there is a neurologic component to the Veteran's service-connected low back disorder.  As the January 2012 VA examination report fails to address or consider the Veteran's reports of radiculopathy of her low back pain down her legs to her feet, the Board finds the examination to be inadequate.  Barr, 21 Vet. App. at 312.  Accordingly, a new VA spine examination must be provided to the Veteran which adequately considers the Veteran's complaints of low back pain radiating down her legs with regard to whether there is a neurologic component to her low back disorder.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with new VA examinations to determine the etiology of her current tinnitus; pes planus, also diagnosed as plantar fasciitis and lumbar radiculopathy; and psychiatric disorder.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's service treatment records, post-service medical records, and all lay statements and testimony regarding the onset and continuity of her symptoms, the VA examiner must provide opinions as to whether the Veteran's current tinnitus; pes planus, also diagnosed as plantar fasciitis and lumbar radiculopathy; and psychiatric disability are related to her active duty service.  The examiner must also provide an opinion as to whether the Veteran's psychiatric disorder is related to any of her service-connected disabilities.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  Then, the RO must afford the Veteran a new VA examination to determine the current severity of her service-connected low back disorder.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided, and the report prepared must be typed. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected low back disorder.  The examiner must specifically address the Veteran's reports of low back pain radiating down her legs to her feet.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to her service-connected low back disorder.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of her symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's low back disorder.

3.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


